Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
The present application, filed on July 25, 2021 in which claims 1-17 were presented for examination, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. “Klein” (US Patent 5,341,513).
Regarding claim 1, Klein discloses a face shield assembly (combination of 20 and 50, Fig. 1 and 3) for protecting a face of a user, the face shield assembly configured for use with a light, the face shield assembly comprising: 
a face shield (20, Fig. 1 and 2) having a front shield (as shown in Fig. 1); and 
a shadow-reduction mount (50) coupled to the face shield (examiner notes as shown in Fig. 1 and 3), the shadow-reduction mount having an arm (11), the shadow-reduction mount having a light mount (combination of 13 and 62) coupled to an end portion of the arm (see annotated Fig. 3 below), the light mount configured to be coupled to the light (Col. 4, lines: 10-12); 
wherein the shadow-reduction mount (50) is configured to position the light at or below an eye level of the user (as shown in Fig. 1).  

    PNG
    media_image1.png
    498
    497
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated

Regarding claim 2, Klein discloses the shadow- reduction mount (50) is configured to position the light in front of the face (Fig. 1, “configured to…face” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 3, Klein discloses the shadow- reduction mount (50) is configured to position the light along a midline of the face (Fig. 1, “configured to…face” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).   

Regarding claim 4, Klein discloses the shadow- reduction mount (50) is configured to position the light in front of the front shield (Fig. 1, Col. 5, lines: 3-12).  

Regarding claim 5, Klein discloses the shadow- reduction mount (50) is configured to position the light at a same level with lines of sight for both eyes of the user (“configured to…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes as shown in Fig. 1).  

Regarding claim 6, Klein discloses at least a portion of the arm (12) is configured to be positioned in front of the front shield (20, Fig. 1 and 2).  

Regarding claim 7, Klein discloses a shadow-reduction mount (50) for coupling a light to an accessory mount of a face shield, the shadow-reduction mount comprising: 
an arm (11); 
2a bracket (14) coupled to a first end portion of the arm (see annotated Fig. 3 below), the bracket (14) configured to be coupled to the accessory mount of the face shield (15, “configured to…shield” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); and 
a light mount (combination of 13 and 62) coupled to a second end portion of the arm (see annotated Fig. 3 below), the light mount (combination of 13 and 62) configured to be coupled to the light (Col. 4, lines: 10-12);  
wherein the arm (11) is configured to position the light at or below an eye level of a user of the face shield (“configured to…shield” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).  


    PNG
    media_image2.png
    498
    569
    media_image2.png
    Greyscale

Fig. 3-Examiner Annotated

Regarding claim 8, Klein discloses the arm (11) is configured to position the light in front of a face of the user (“configured to…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).  

Regarding claim 9, Klein discloses the arm (11) is configured to position the light along a midline of a face of the user (“configured to…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).  

Regarding claim 10, Klein discloses the arm (11) is configured to position the light in front of a front shield of the face shield (Fig. 1, Col. 5, lines: 3-12).   

Regarding claim 11, Klein discloses the arm (11) is configured to position the light at a same level with lines of sight for both eyes of the user (“configured to…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).     

Regarding claim 12, Klein discloses at least a portion of the arm (12) is configured to be positioned in front of a front shield of the face shield (“configured to…shield” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).  
   
Regarding claim 13, Klein discloses the bracket (14) includes at least one bracket clip (see annotated Fig. 3 above) coupled to the first end portion of the arm (see annotated Fig. 3 above), the bracket clip (see annotated Fig. 3 above) configured to be coupled to the accessory mount (15, examiner notes clip is coupled to accessory mount through element 14 shown in Fig. 1).  

Regarding claim 14, Klein discloses the bracket (14) includes a bracket plate (examiner notes bracket is shown as a plate in Fig. 3) coupled to the first end portion of the arm (see annotated Fig. 3 above).  

Regarding claim 15, Klein discloses the light mount (combination of 13 and 62) includes a plate (62) coupled to the second end portion of the arm (see annotated Fig. 3 above).  

Regarding claim 16, Klein discloses the light mount (combination of 13 and 62) includes one or holes formed in the second end portion of the arm (examiner notes lens are placed over a projected beam, as explained in Col. 4, lines: 11-12. Because of that, the beam has to be coming from an opening; which is positioned behind element 13 as shown in Fig. 3).   

Regarding claim 17, Klein discloses a face shield assembly for protecting a face of a user, the face shield assembly configured for use with a light, the face shield assembly comprising: 
a face shield (20, Fig. 1 and 2) having a front shield (as shown in Fig. 1); and 
a light positioning means (50) coupled to the face shield, the light positioning means having an arm (11), the light positioning means having a light mount (combination of 13 and 62) coupled to an end portion of the arm (see annotated Fig. 3 above of claim 1), the light mount (combination of 13 and 62) configured to be coupled to the light (Col. 4, lines: 10-12);  
wherein the light positioning means (50) is configured to position the light at or below an eye level of the user (“configured to…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732    


/KHALED ANNIS/Primary Examiner, Art Unit 3732